Citation Nr: 0806770	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-27 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to April 
1951, including combat service in the Korean Conflict, and 
his decorations included the Combat Infantryman Badge and 
Purple Heart Medal.  The veteran died in October 2003 and the 
appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In August 2007, a Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  

At that hearing, the appellant submitted additional evidence 
concerning her claims; this evidence consisted of a written 
statement from the appellant.  The appellant also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran was separated from active service on April 
30, 1951.

2.  The veteran died in 2003, as the result of an acute 
inferior myocardial infarction with cardiogenic shock and 
respiratory failure.

3.  When the veteran died, service connection was in effect 
for enucleation of the left eye with non-service-connected 
blindness in the right eye, evaluated as 100 percent 
disabling; for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling; and for injury residuals 
of the right index and middle fingers, each evaluated as 
noncompensable.

4.  Service medical records do not indicate that the veteran 
had any cardiac condition and there is no evidence of 
continuity of any cardiac pathology between the veteran's 
time in service and his death.

5.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal heart failure due to 
myocardial infarction and his military service.

6.  The veteran's service-connected disabilities did not 
cause, contribute to, or hasten, his death.

7.  The veteran was in actual receipt of total compensation 
benefits effective from September 1995 until his death in 
October 2003, a period of less than 10 years.

8.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits. 


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2007).

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).

3.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the cause of death claim, the 38 U.S.C.A. § 1318 
claim and the claim for accrued benefits by correspondence 
dated in December 2003.  This document informed the recipient 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  The letter essentially asked the 
appellant to submit evidence she had in her possession to 
support the claims.

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The 
Court held that, because the RO's adjudication of a DIC claim 
hinges first on whether a veteran was service-connected for 
any condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353. 

In this case, in a letter dated in December 2003, which was 
prior to the initial adjudication of the cause of death 
claim, the RO informed the appellant that to establish 
entitlement to service connection for the cause of the 
veteran's death the evidence must show that the veteran's 
service-connected conditions caused or contributed to his 
death.  The letter also notified the appellant that she 
should provide medical evidence that would show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service.  The RO further notified the appellant in the 
December 2003 letter that VA was responsible for obtaining 
relevant records held by a Federal Agency and this could 
include medical records from the military, from VA hospitals, 
or from the Social Security Administration.  The RO further 
explained that on her behalf VA would make reasonable efforts 
to obtain private medical records and other records for which 
she provided adequate identification and release 
authorizations.  The letter emphasized to the appellant that 
it was her responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.  

While the appellant was not provided with a list of the 
veteran's service-connected disabilities in the December 2003 
RO letter or in a subsequent notice letter sent in April 
2005, such a list was provided in the August 2005 Statement 
of the Case (SOC).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) recently held that an 
SOC or a Supplemental Statement of the Case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, readjudication was 
provided in the October 2006 SSOC and in the November 2006 
SSOC.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the cause of death claim after 
the initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish her claim 
from the various notice letters sent to her by the RO.  The 
appellant was informed of the evidence and information needed 
to establish entitlement to service connection for the cause 
of the veteran's death, to include what is required to 
establish entitlement to service connection (the underlying 
claim).  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of the 
existence an etiologic link between the fatal heart failure 
and the veteran's service or service-connected disability and 
actual knowledge that she should provide such evidence.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for any 
one of the appellant's three claims related to the veteran's 
death.

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted: (1) based on the communications sent 
to her over the course of this appeal and her responses, she 
clearly has actual knowledge of the evidence she is required 
to submit and needed to substantiate her claims; and (2) 
based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

The notice letters provided to the appellant in December 
2003, and April 2005, included the criteria for establishing 
service connection for the cause of the veteran's death and 
for accrued benefits.  The appellant was notified as to what 
the evidence had to show to support each of these claims.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to the benefits the appellant seeks in 
connection with the veteran's death.  In addition, the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
she has been given ample time to respond.  The hearing 
testimony and lay statements submitted in support of her 
claims by the appellant reflect cognizance of the 
requirements for service connection for the cause of the 
veteran's death whether by a service-connected disability or 
by a non-service-connected disability, as well as entitlement 
to 38 U.S.C.A. § 1318 benefits and accrued benefits.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as any timing 
error did not affect the essential fairness of the 
adjudication.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R.  
§ 3.159.  The RO obtained and/or reviewed VA and private 
medical treatment records, as well as the veteran's service 
medical records.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and she was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
she wanted the RO to obtain for her that were not obtained.  
The appellant was afforded the opportunity to provide 
testimony at a Board hearing.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
her notification of her rights under the pertinent statute 
and regulations.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant (or, here, the deceased veteran) 
had a disability, or persistent recurring symptoms of 
disability; (2) indicates the disability or symptoms may have 
been associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App.  
79 (2006).

Here, though, there is no evidence the veteran had any 
chronic vascular or heart condition while in service or 
within the applicable presumptive period after his discharge 
from the military in 1951.  In addition, the only evidence 
suggesting an etiological link between his death and his 
military service or service-connected disability is found in 
unsubstantiated lay allegations.  For example, the veteran's 
daughter-in-law, in a September 2005 written statement, 
indicated that there was an etiological connection between 
the veteran's PTSD disability and the fatal heart disease.  
However, even though she identified herself as a licensed 
practical nurse (LPN), this medical background does not 
demonstrate that she has the medical expertise that would 
render competent her statements as to the relationship 
between the veteran's PTSD and his fatal cardiac pathology.  
The record does not establish that the appellant or her 
representative has the medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, as 
well as the evidence needed to establish entitlement to 
38 U.S.C.A. § 1318 benefits and accrued benefit, plus notice 
of the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

During the pendency of this appeal, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO did advise 
the appellant of such information, because her claim is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Cause of death claim

The appellant testified at her August 2007 Travel Board 
hearing that the veteran would resist the provision of 
medical treatment due to his service-connected PTSD.  She 
said that the veteran would sometimes leave a medical 
facility without getting treatment due to the PTSD 
disability.

The veteran's death certificate indicates that the cause of 
his death was heart failure due to or as a consequence of an 
acute inferior myocardial infarction with cardiogenic shock 
and respiratory failure.  The death certificate did not list 
any other disease entities as significant conditions that 
contributed to the veteran's death.  No autopsy was 
performed.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, that disability must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, 
that disability must contribute substantially or materially 
to death; it must combine to cause death; it must aid or lend 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ and 
was of itself of a progressive or debilitating nature and was 
of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

At the time of his death in October 2003, the veteran was 
service-connected for enucleation of the left eye with non-
service-connected blindness in the right eye, evaluated as 
100 percent disabling; for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling; and for injury 
residuals of the right index and middle fingers, each 
evaluated as noncompensable.  Review of the veteran's service 
medical records reveals that he was never diagnosed with any 
heart condition or any cardiovascular disorder during his 
military service.  

Post-service, the veteran was hospitalized on several 
occasions between April 1956 and October 1963, but there were 
no complaints of, diagnosis of, or treatment for any heart or 
cardiovascular ailment.  The veteran never filed a claim for 
service connection for high blood pressure or for coronary 
artery disease or for any other cardiac pathology.  There is 
no clinical evidence of continuity of these conditions 
between the veteran's time in service and his death more than 
fifty years later.

The appellant has not submitted any medical opinion in 
support of a theory that the veteran's fatal condition, heart 
failure due to myocardial infarction was etiologically 
related to his service that ended more than fifty years prior 
to his death.  In essence, there is no medical evidence of 
record that suggests any relationship between the disease 
processes that caused the veteran's demise and his military 
service.

The written statements of various family members and the 
August 2007 testimony of the appellant that the veteran's 
death was causally connected to the veteran's service-
connected PTSD and eye disabilities or to some incident of 
the veteran's active service are not probative as there is no 
evidence in the record that any one of them, including the 
LPN, has any medical knowledge or expertise to render such an 
opinion.  See Black v. Brown, 10 Vet. App. 279 (1997). 

Further, the appellant has not submitted any medical opinion 
in support of her theory that the veteran's fatal condition, 
heart failure was etiologically related to his service.  She 
has also not submitted any medical evidence that indicating a 
relationship between the veteran's service-connected 
disabilities and his death.  There is no medical evidence of 
record that suggests any relationship between the disease 
processes that influenced the veteran's demise and his 
military service or his service-connected disabilities.  
Thus, the Board finds that there is no approximate balance of 
the positive and negative evidence as to whether the 
veteran's heart failure due to myocardial infarction was due 
to his military service or that said conditions were incurred 
as a result of any one of his service-connected disabilities.  
In reviewing the record, the Board does not find any medical 
evidence that any one of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that his PTSD or any of the other disabilities 
was a principal cause of death or otherwise affected a vital 
system such as the heart or lungs or vascular system to the 
extent that it may be considered a factor.  In short, the 
evidence does not indicate that any one of the veteran's 
service-connected disabilities was a condition that 
contributed to the veteran's death.  Thus, the Board finds 
that none of these disabilities contributed to the veteran's 
death or made worse any condition that did.  See 38 C.F.R. 
§ 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal cardiac pathology was incurred in or 
aggravated by service, or was caused or made worse by any one 
of his service-connected disabilities.  The preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

B.  38 U.S.C.A. § 1318 claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318. 

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1951, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.  

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for loss of the 
left eye coupled with loss of vision in the non-service-
connected right eye, evaluated as 100 percent disabling from 
September 1995, the date of the claim for an increased 
evaluation.  Prior to that, his combined evaluation had been 
less than 100 percent.  Hence, the veteran was not in receipt 
of a total disability rating for a period of ten years 
immediately preceding his death as required under 38 U.S.C.A. 
§ 1318(b).  Therefore, the appellant is not eligible for DIC 
benefits under 38 U.S.C.A. § 1318(b) on the grounds that the 
veteran had been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death.  38 C.F.R. § 3.22.  Entitlement to these benefits must 
thus be denied as a matter of law.  Where, as here, the law 
is dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

C.  Accrued benefits claim

Accrued benefits include periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the evidence of record shows that the 
veteran did not have any claim pending at the time of his 
death.  The claims file does not contain any evidence that 
the veteran sought any benefit after his award was adjusted 
to include his grandchild as permanently incapable of self-
support, effective August 15, 2001.  The next communication 
of record was from the appellant, notifying VA of the 
veteran's death in October 2003.

As the record is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
the appellant is not legally entitled to accrued benefits.  
38 U.S.C.A. § 3.1000(c); see 38 C.F.R. § 3.152(b).  As the 
law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

There can be no doubt from review of the record that the 
veteran rendered honorable, faithful, decorated combat 
service for which the Board is grateful.  There also can be 
no doubt that the appellant is sincere in her beliefs that 
the veteran's death was related to military service, that she 
is entitled to 38 U.S.C.A. § 1318 benefits and that she is 
entitled to accrued benefits.  However, while the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which any one of these benefits may be 
granted.  Although the Board is sympathetic to the 
appellant's claims, it is without authority to grant her 
claims and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to 38 U.S.C.A. § 1318 benefits is denied.

Entitlement to accrued is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


